Citation Nr: 0843439	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-17 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for pes planus, 
currently rated as 50 percent disabling.  

2.  Entitlement to service connection for below the knee 
amputation, right lower extremity.  

3.  Entitlement to special monthly compensation based on the 
need for aid and attendance of another person or housebound 
status.  

4.  Entitlement to automobile and adaptive equipment, or 
adaptive equipment only.  

5.  Entitlement to special monthly pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from December 1943 to 
December 1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In May 2006, the RO issued a statement of the case (SOC) 
pertaining to the issue of entitlement o an increased rating 
for the veteran's service-connected pes planus and the issue 
of entitlement to automobile and adaptive equipment, or 
adaptive equipment only.  The veteran filed a VA Form 9, 
Appeal to Board of Veterans' Appeals, in June 2006.  In a 
letter to the veteran dated in October 2006, the RO 
acknowledged receipt of the VA Form 9, but noted it was 
incomplete because the veteran did not indicate whether he 
wanted a hearing.  In a reply, received at the RO in late 
October 2006, the veteran checked a form stating he desired a 
Travel Board hearing before a member of the Board sitting at 
the RO.  On a form titled "Appeal Pre-Certification Review" 
dated in April 2007, the veteran's representative referred 
only to the June 2006 VA Form 9 and indicated no hearing had 
been requested.  

In January 2008, the RO issued a SOC pertaining to the issues 
of:  entitlement to service connection for below the knee 
amputation, right lower extremity; entitlement to special 
monthly compensation based on the need for aid and attendance 
or housebound status; and entitlement to special monthly 
pension.  In February 2008, the veteran filed a VA Form 9 
with argument pertaining to his claims and on which he 
checked a box indicating he wanted a Board hearing at the RO.  
In early March 2008, the veteran's representative file a 
blank VA Form 9 on which he checked a box indicating the 
veteran did not want a Board hearing and on the same date in 
March 2008, the representative filed a form titled "Appeal 
Pre-Certification Review" in which he indicated no hearing 
had been requested.  In late March 2008, the RO received a 
letter from the veteran in which he asked "what happened 
with my appointment at local office video with Veterans 
Affairs office from Washington, D.C."  Thereafter, in an 
April 2008 "Appeal Pre-Certification Review" the veteran's 
representative indicated that a hearing had been requested, 
but this was followed by another "Appeal Pre-Certification 
Review" dated in July 2008 in which the representative 
indicated that a hearing had not been requested.  

The record as outlined above demonstrates that, on multiple 
instances, the veteran has requested a Board hearing with 
respect to each of the issues on appeal, and there is no 
indication that he has withdrawn his request.  Although his 
representative has indicated that the veteran does not want a 
Board hearing, there is no evidence that that the veteran has 
given his consent for the representative to withdraw his 
hearing request.  See 38 C.F.R. § 20.702(e) (request for a 
hearing may not be withdrawn by an appellant's representative 
without the consent of the appellant).  Under the 
circumstances, the Board will remand the case so that action 
may be taken to arrange for a Board hearing as requested by 
the veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Ascertain whether the veteran wants a 
Travel Board hearing or a Board 
videoconference hearing and make 
appropriate arrangements for the type 
of hearing the veteran specifies.  


The veteran need take no action unless otherwise notified; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim. 38 C.F.R. § 3.655 (2006). Additionally, the veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

 

_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



